833 F.2d 1013
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jeffrey W. PHILLIPS, Petitioner-Appellant,v.William R. STORY, Warden, Federal Correctional Institution,et al., Respondents-Appellees.
No. 87-5219.
United States Court of Appeals, Sixth Circuit.
Nov. 6, 1987.

Before MERRITT, KRUPANSKY and RYAN, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Upon consideration, we affirm the judgment of the district court for the reason stated in its order entered December 12, 1986, specifically, that the Parole Commission's finding of fact regarding the quantity of cocaine involved with petitioner's offenses is not subject to judicial review.  Farkas v. United States, 744 F.2d 37, 38-39 (6th Cir.1984).  Rule 9(b)(5), Rules of the Sixth Circuit.